Citation Nr: 1616289	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  14-24 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for shell fragment wound in left gluteus.

4.  Entitlement to service connection for scar formation in left gluteus.

5.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and a January 2013 rating decision by the RO in St. Petersburg, Florida.

In the August 2011 rating decision, the RO denied service connection for left gluteus shell fragment wound and scar formation.  In the January 2013 rating decision, the RO confirmed and continued those denials, granted service connection for tinnitus, and denied service connection for hearing loss and depressive disorder NOS (not otherwise specified).  In the July 2014 rating decision, the RO denied entitlement to a TDIU.

The Board notes that service connection for recurrent pilonidal cyst was denied by a February 1962 rating decision.  Such issue was certified to the Board in August 2015, apparently because the RO conflated such claim with the Veteran's left gluteus claims, which involve the same area of the body.  However, any issue concerning service connection of pilonidal cyst, to include reopening of such issue, is not currently before the Board because it has not been adjudicated by the agency of original jurisdiction (AOJ), and it may not even be involved in a current claim by the Veteran.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action, such as obtaining clarification from the Veteran.  38 C.F.R. § 19.9(b) (2015).

Additional evidence was received subsequent to the statement of the case issued in June 2014.  As the evidence is not pertinent to the claims decided herein, a remand for RO consideration of the evidence is not necessary for those claims.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disorder, left gluteus shell fragment wound, and left gluteus scar, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hearing loss was not shown in service or for many years thereafter, and the most probative evidence indicates that the Veteran's current hearing loss is not related to service.

2.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard October 2012 letter satisfied the duty to notify provisions for the hearing loss claim.  The appeal concerning tinnitus arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA audiological examination in December 2012.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the hearing loss and tinnitus claims.  The examination report is adequate as it is based upon consideration of the Veteran's prior medical history and describes the hearing loss and tinnitus in sufficient detail so that the Board's evaluation is a fully informed one.

Although the Board is remanding other claims for additional development, remand is not necessary for the claims adjudicated below as there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d).  Thus, VA's duty to assist has been met for these claims.

II. Analysis

Hearing Loss-Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran seeks service connection for hearing loss.  In an August 2012 letter, a private physician stated that the Veteran was exposed to high frequency heavy weapon noise in service, resulting in irreversible hearing loss.  In a February 2016 statement, the Veteran's representative contends that the nature of the Veteran's military assignment exposed him to loud noise/acoustic trauma, resulting in his current hearing loss.

The Board notes that the Veteran's DD Form 214 shows that the Veteran received the Combat Infantryman Badge.  His exposure to loud noise during service is established as this is consistent with the hardships and circumstances of his combat service.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

Although in-service noise exposure is established, the Veteran's STRs reveal no complaints or findings of hearing loss.  His service enlistment and separation examinations reveal no hearing complaints, ear complaints, or hearing loss as defined by 38 C.F.R. § 3.385.

The earliest evidence of record that mentions hearing loss is the August 2012 private physician's letter submitted over 58 years after the Veteran's separation from active service in June 1954.

Review of the medical evidence of record reveals that the Veteran was shown to have bilateral hearing loss at the December 2012 VA examination, in accordance with 38 C.F.R. § 3.385.  As the Veteran is not shown to have suffered from hearing loss during service or for many years thereafter, the question in this case is whether the Veteran's current hearing loss is related to service, to include the noise exposure therein. 

The only medical evidence of record addressing the etiology of the Veteran's hearing loss are the opinions in the August 2012 letter from the private physician and in the December 2012 VA examination report.  The private physician did not indicate that she reviewed of the Veteran's claims file or performed any audiometric testing before concluding that it is reasonable to assume that the Veteran's current hearing loss is due to in-service noise exposure.  Additionally, the private physician recommended further evaluation.

Following review of the claims file and examination of the Veteran, to include audiometric testing, the VA examiner determined that it is less likely than not that the Veteran's current hearing loss was caused by or a result of an event in military service.  The examiner noted that the Veteran's service records and claims file are silent as to any complaints, treatment, or necessary services regarding hearing loss until the present time.  Additionally, the examiner noted that the Veteran stated that he started to notice hearing difficulty in the last five to ten years.  The examiner reported that it is well established that high levels of noise cause either immediate hearing loss or progressive hearing deficits, but retroactive hearing effect is not expected 50 to 60 years after military noise exposure.  The examiner also attributed the Veteran's hearing loss to the normal aging process.

The VA examiner's opinion was provided following examination of the Veteran and review of the claims file, and included an adequate rationale for the conclusion reached.  Thus, the Board assigns the examination greater probative weight than the private physician's letter, which essentially offered a conclusory opinion that called for further evaluation of the Veteran's hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes that his current hearing loss is connected to service, as a layperson, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis of hearing loss and the etiology of such disability many years after the noise exposure requires medical testing and a certain amount of medical expertise to be determined.  Thus, the Veteran's opinion regarding the etiology of his current hearing loss is not competent medical evidence.  Here, the most probative medical opinion of record concludes that the Veteran's hearing loss is less likely than not related to service and the examiner took into consideration the Veteran's theory of entitlement.  The Board finds the VA examiner's opinion to be of greater probative value than the August 2012 private physician's opinion and the Veteran's lay contentions.

In summary, hearing loss was not shown in service or for many years thereafter, and the most probative evidence of record indicates the Veteran's current hearing loss is not related to service.  Accordingly, service connection for hearing loss must be denied on a direct basis and on the basis for presumptive service connection for chronic diseases.

In reaching the above conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, that doctrine is not applicable to the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Tinnitus-Increased Rating

The Veteran seeks an initial rating in excess of 10 percent for tinnitus, which is rated under Diagnostic Code 6260.

Ten percent is the maximum schedular rating available for tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).  Because there is no legal basis upon which to award separate schedular ratings for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such benefit is without legal merit.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's interpretation of regulations that one 10 percent rating is warranted for tinnitus); Sabonis v. Brown, 6 Vet. App. 426 (1994).

At the December 2012 VA examination, the Veteran described occasional tinnitus in either ear, with the left ear being more affected.  The rating criteria reasonably describe the Veteran's disability level.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular rating for the service-connected disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).


ORDER

Service connection for hearing loss is denied.

An initial rating in excess of 10 percent for tinnitus is denied.


REMAND

Regarding entitlement to service connection for a psychiatric disorder, the Veteran was afforded a December 2012 VA psychiatric examination where the examiner diagnosed the Veteran with depressive disorder NOS by history.  The examiner stated that the Veteran came with May 2004 notes from a psychiatrist, Dr. Ruben Bravo Valverde, but records of such private treatment do not appear to be currently associated with the claims file.  Thus, because such private treatment records could be relevant to the Veteran's psychiatric disorder claim, they should be obtained on remand, pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Regarding the issues concerning a left gluteal shell fragment wound and associated scar formation, the Veteran contends in his April 2011 claim, that he suffered from a left gluteus wound with metal fragment during a mortar attack while serving in Korea and that he has a left gluteus scar status post surgery, done in 1958 in San Patricio, due to an abscess associated with such fragment.  The Veteran was afforded a February 2012 VA examination, at which the examiner noted a 4 by 2 cm, deep, non-linear left sacral area scar.  However, the VA examiner incorrectly stated that the Veteran's claim involved a left lower leg scar, instead of a left gluteal scar, and therefore, the examiner did not provide a nexus opinion because of the absence of a current left lower leg scar.  Therefore, the February 2012 VA examination is not adequate to adjudicate the Veteran's claims involving the left gluteus, and accordingly, he should be afforded a new VA examination and opinion on remand, which address his left gluteus claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, while the evidence includes some 1955 left perianal surgery records from a VA hospital in San Juan (which now includes the San Patricio VA hospital), complete records from that hospitalization and any 1958 treatment records do not appear to be associated with the claims file, and thus, such records should be obtained on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Regarding entitlement to a TDIU, the Veteran's representative submitted statements in June 2015 and February 2016 asserting that the Veteran is unable to work due to service-connected disability.  The Board notes that it appears from VA treatment records and the July 2014 rating decision that a VA examination was completed on July 25, 2014, in apparent association with the Veteran's August 2013 TDIU claim.  However, the examination report is not currently associated with the Veteran's claims file, and thus, such report should be obtained on remand.  38 U.S.C.A. § 5103A(c); see also Bell, 2 Vet. App. at 611.

In light of the remand, any relevant ongoing medical records from VA should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell, 2 Vet. App. at 611.

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated him for a psychiatric disorder and left gluteus injury and any residuals, to include scar formation.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

Specifically, records from Dr. Ruben Bravo Valverde should be obtained, and the VA examination report from July 25, 2014, should be associated with the claims file.  Additionally, medical records from 1955 and 1958 from the VA in San Patricio (now part of the San Juan VA Medical Center) should be requested.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any left gluteus shell fragment wound and any residuals, to include scar formation.  The examiner must review the claims file.  All indicated tests should be accomplished, and all clinical findings reported in detail. 

The examiner should opine as to whether any left gluteus shell fragment wound or residuals, to include scar, at least as likely as not (50 percent probability or greater) had an onset during the Veteran's active service, to include consideration of the Veteran's lay statements that he currently suffers from such wound and residuals as a result of an in-service mortar attack and consideration of the 4 by 2 cm, deep, non-linear left sacral area scar noted at the February 2012 VA examination.

The examiner should report all examination findings, along with the complete rationale for all conclusions reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed and the claims on appeal readjudicated, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


